UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended:June 30, 2010 [_] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT Commission File Number 000-17520 VHGI HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 75-2276137 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 325 West Main Street, Suite 240 Lexington, Kentucky 40507 (Address of principal executive offices) (Zip Code) (859) 266-9772 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.Yes x Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x Noo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (check one) Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox Shares issued and outstanding of the registrant’s $.001par value common stock as of June 30, 2010:76,724,659 shares. 1 PART I – FINANCIAL INFORMATION Item 1:Financial Statements Condensed Consolidated Balance Sheets as of June 30, 2010 (unaudited) and December 31, 2009 (audited) 3 Unaudited Condensed Consolidated Statements of Operations for the three and six months ended June 30, 2010 and 2009 4 Unaudited Condensed Consolidated Statements of Cash Flows for the six months ended June 30, 2010 and 2009 5 Notes to Unaudited Condensed Consolidated Financial Statements 6 Item 2:Management’s Discussion and Analysis of Financial Condition and Results of Operations 11 Item 3: Quantitative and Qualitative Disclosures about Market Risk 14 Item 4:Controls and Procedures 14 PART II – OTHER INFORMATION Item 1:Legal Proceedings 15 Item 1A: Risk Factors – not required 15 Item 2:Unregistered Sales of Equity Securities and Use of Proceeds 15 Item 3:Defaults upon Senior Securities 15 Item 4:Removed and reserved 15 Item 5:Other Information 15 Item 6:Exhibits 16 Signatures 16 2 VHGI HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS June 30, 2010 (Unaudited) and December 31, 2009 (Audited) June 30, 2010 December 31, 2009 ASSETS CURRENT ASSETS: Cash $ $ Accounts Receivable, Net Interest Receivable Total Current Assets PROPERTY, PLANT, AND EQUPMENT (NET) - OTHER ASSETS: Mining Lease Rights - Arizona Notes Receivable - Related Parties Note Receivable - Deposits - Goodwill Deferred Loan Costs - TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accounts Payable - Trade $ $ Accrued Payroll and Payroll Taxes Other Accrued Liabilities Dividends Payable Deposits Received - Notes Payable, net of discount Notes Payable - Related Parties Accrued Interest Total Current Liabilities LONG-TERM DEBT: Debentures - TOTAL LIABILITIES STOCKHOLDERS' EQUITY Preferred stock, Class B - $0.001 par value, 300,000 shares designated, 70,000 issued and outstanding as ofJune 30, 2010 and December 31, 2009 70 70 Common stock- $0.001 par value, 100,000,000 shares authorized, 76,724,659 and 57,352,644 issued and outstanding as of June 30, 2010 and December 31, 2009 Additional paid-in capital Stock Subscription Receivable ) ) Retained Deficit ) ) TOTAL STOCKHOLDERS'EQUITY TOTAL LIABILITIES AND STOCKHOLDERS' $ $ EQUITY The accompanying notes are an integral part of these consolidated financial statements. 3 VHGI HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 THREE MONTHS ENDED THREE MONTHS ENDED SIX MONTHS ENDED SIX MONTHS ENDED REVENUES: June 30, 2010 June 30, 2009 June 30, 2010 June 30, 2009 Total Revenue $ Cost of Sales ) Gross Profit OPERATING EXPENSES: Selling, General and Administrative ) LOSS FROM CONTINUING OPERATIONS ) OTHER INCOME (EXPENSES): Interest Income Loss onSettlement ) - ) - Interest (Expense) Other Income (Expenses) NET LOSS ) Current Tax Expense - Deferred Tax Expense - NET LOSS $ ) $ ) $ ) $ ) Basic gain (loss) per common share $ ) $ ) $ ) $ ) Weighted average number of common shares The accompanying notes are an integral part of these consolidated financial statements. 4 VHGI HOLDINGS, INC. AND SUBSIDIARIES UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHSENDED JUNE 30, 2 Six Months Ended Six Months Ended June 30, 2010 June 30, 2009 CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization Imputed interest expense - Loss on debt settlement - Loss on convertible debentures - Gain on diposal of subsidiary ) - Stock issued for services Contributed rental expense Amortization of discount - Amortization of offering cost - Changes in assets and liabilities: (Increase) decrease in accounts receivable ) ) (Increase) decrease in other assets ) (Increase) decrease in interest receivable ) ) Increase (decrease) in accounts payable Increase (decrease) in accrued payroll ) Increase (decrease) in accrued expenses ) ) Increase (decrease) in accrued interest Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Deposits Received - Purchase of note receivbale-related party - ) Purchase of lease rights ) - Proceeds from note receivable - Net cash used by investing activities ) ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from notes payable - Payments on notes payable ) - Proceeds from notes payable - Related Party Payments on notes payable -Related Party ) ) Proceeds from debentures Net cash provided by financing activities NET INCREASE (DECREASE) IN CASH ) ) CASH, beginning of period CASH, end of period $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid during period for interest $
